FILED
                             NOT FOR PUBLICATION                              AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DILMAN MOLINA SALGUERO,                          No. 12-70302

               Petitioner,                       Agency No. A070-640-004

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Dilman Molina Salguero, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing as

untimely his appeal from an immigration judge’s removal order. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA properly dismissed Salguero’s appeal as untimely because the

record reflects that the BIA received Salguero’s Notice of Appeal 45 days after the

appeal deadline and Salguero has not provided any explanation for the late filing.

See 8 C.F.R. § 1003.38(b)-(c).

      PETITION FOR REVIEW DENIED.




                                         2                                    12-70302